Exhibit 10.78

 

FOURTH AMENDED AND RESTATED

CREDIT AGREEMENT

 

Dated as of July 15, 2010

among

ML MACADAMIA ORCHARDS, L.P.

ML RESOURCES, INC.

as Borrower

and

AMERICAN AGCREDIT, PCA

as Lender

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE  1. GENERAL TERMS

1

 

 

ARTICLE  2. AMOUNT AND TERMS OF CREDIT

7

 

 

ARTICLE  3. COLLATERAL

14

 

 

ARTICLE  4. CONDITIONS PRECEDENT

14

 

 

ARTICLE  5. REPRESENTATIONS AND WARRANTIES

16

 

 

ARTICLE  6. FINANCIAL STATEMENTS AND INFORMATION

21

 

 

ARTICLE  7. AFFIRMATIVE COVENANTS

22

 

 

ARTICLE  8. NEGATIVE COVENANTS

23

 

 

ARTICLE  9. INDEMNITY

25

 

 

ARTICLE  10. EVENTS OF DEFAULT; RIGHTS AND REMEDIES

26

 

 

ARTICLE  11. MISCELLANEOUS

28

 

INDEX OF EXHIBITS

 

Exhibit A               - Form of Notice of Revolving Advance

 

Exhibit B               - Form of Certification Regarding Compliance with
Financial Covenants

 

i

--------------------------------------------------------------------------------


 

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”), dated as of
July 15, 2010, is by and among ML MACADAMIA ORCHARDS, L.P., a Delaware limited
partnership, and ML RESOURCES, INC., a Hawaii corporation (collectively,
“Borrower”), and AMERICAN AGCREDIT, PCA as successor in interest to PACIFIC
COAST FARM CREDIT SERVICES, PCA, (“Lender”) with respect to the following facts:

 

RECITALS

 

A.            Borrower and Lender entered into a Credit Agreement dated as of
May 1, 2000 providing Borrower with certain financial accommodations (the
“Original Credit Agreement”).  Said Original Credit Agreement was amended by
letter agreement on March 26, 2001 and July 25, 2001 (the “Letter Amendments”)
and by an Amendment to Credit Agreement dated September 16, 2002 (the
“Amendment”).  The Original Credit Agreement, Letter Amendments, and the
Amendment are collectively referred to herein as the “Original Amended Credit
Agreement”.  The Original Amended Credit Agreement was replaced by an Amended
and Restated Credit Agreement dated as of May 1, 2004 (the “First Restated
Credit Agreement”). The First Restated Credit Agreement was amended by an
Amendment dated August 17, 2004, a Waiver and Amendment dated as of March 15,
2005, and by four additional amendments dated December 27, 2005, July 5, 2007,
March 14, 2008, and April 25, 2008 respectively.  The First Restated Credit
Agreement, including all amendments thereto, was replaced by a Second Amended
and Restated Credit Agreement dated as of July 8, 2008 (the “Second Restated
Credit Agreement”).  The Second Restated Credit Agreement, including all
amendments thereto, was replaced by a Third Amended and Restated Credit
Agreement dated as of June 30, 2009 (the “Third Restated Credit Agreement”).

 

B.            The Indebtedness of the Borrower to the Lender under the terms of
the Original Credit Agreement, the First Restated Credit Agreement, the Second
Restated Credit Agreement and the Third Restated Credit Agreement is secured by
certain collateral described in the Security Agreement dated as of May 1, 2000,
the Supplemental Security Agreement dated as of May 1, 2004, and the Second
Supplemental Security Agreement dated as of July 8, 2008, the Third Supplemental
Security Agreement dated as of June 30, 2009, and the Fourth Supplemental
Security Agreement dated as of July 15, 2010 (collectively the “Security
Agreements”) and by the Mortgage, as defined herein.

 

C.            Borrower has requested that Lender extend and amend the terms of
the credit evidenced by the Third Restated Credit Agreement and Lender is
willing to do so subject to and in accordance with the terms, covenants,
conditions and provisions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

 

ARTICLE 1

 

GENERAL TERMS

 

1.1.         Certain Defined Terms.  As used in this Agreement, all terms
defined in the preamble to this Agreement shall have the meanings set forth
therein, and the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“2010 Term Loan” means the term loan evidenced by the 2010 Term Loan Promissory
Note.

 

1

--------------------------------------------------------------------------------


 

“2010 Term Loan Promissory Note” means the term loan promissory note in the
amount of $10,500,000, dated as of July 15, 2010, made by Borrower in favor of
Lender.

 

“Affiliate” shall mean any person or entity directly or indirectly controlling,
controlled by, or under common control with the Borrower.  For the purposes of
this definition, “control” (including with correlative meanings, the terms
“controlled by” and “under common control with”) as used with respect to the
Borrower, any person, or entity shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of the Borrower, any person, or entity, whether through the ownership
of voting shares, by contract or otherwise.

 

“Agreement” shall mean this Fourth Amended and Restated Credit Agreement,
including all amendments, modifications, and supplements hereto and any
appendices, exhibits, or schedules to any of the foregoing.

 

“Bankruptcy Code” shall mean 11 U.S.C. §§ 101, et   seq., as in effect from time
to time.

 

“Base Rate” shall mean a floating rate of interest equal to the Prime Rate plus
a margin of one percentage point (100 basis points).

 

“Borrower” shall mean ML Macadamia Orchards, L.P., a Delaware limited
partnership, and ML Resources, Inc., a Hawaii corporation.

 

“Business Day” shall mean any day that is not a Saturday, a Sunday, or a day on
which banks are required or permitted to be closed in the State of California.

 

“Capital Lease” shall mean, with respect to any Person, any lease of any
property (whether real, personal or mixed) by such Person as lessee that, in
accordance with GAAP, either would be required to be classified and accounted
for as a capital lease on a balance sheet of such Person or otherwise be
disclosed as such in a note to such balance sheet, other than, in the case of
Borrower, any such lease under which Borrower is the lessor.

 

“Charges” shall mean all federal, state, county, city, municipal, local,
foreign, or other governmental taxes (including, without limitation, taxes owed
to the Pension Benefit Guaranty Corporation or any successor) at the time due
and payable, levies, assessments, charges, liens, claims or encumbrances upon or
relating to (i) the Collateral, (ii) the Obligations, (iii) the employees,
payroll, income, or gross receipts of Borrower, (iv) Borrower’s ownership or use
of any of its assets, or (v) any other aspect of Borrower’s business.

 

“Closing Date” shall mean, (i) with respect to the Revolving Loan, the date set
forth in the preamble to this Agreement, or such other date on which this
Agreement is closed.

 

“Collateral” shall mean any and all property of Borrower in which Lender now or
hereafter has a Lien to secure all or any part of the Obligations to Lender.

 

“Collection Account” shall mean a bank account in the name of Lender at a bank
chosen by Borrower and reasonably acceptable to Lender.

 

“Consolidated EBITDA” shall mean, for any period, for MLO and its Subsidiaries
on a consolidated basis, the sum (without duplication) of: (a) Consolidated Net
Income; plus (b) the sum of (i) Federal, state, local, and foreign income taxes,
(ii) interest expense (including the interest portion of any capitalized lease
obligations), (iii) depletion, depreciation and amortization, and
(iv) extraordinary losses; minus (c) the sum of (I) gains on asset sales, and
(II) extraordinary gains.

 

“Consolidated Net Income” shall mean, for any period, on a consolidated basis,
the net income or net loss, of MLO, determined in accordance with GAAP.

 

2

--------------------------------------------------------------------------------


 

“Default” shall mean any event or circumstance which, with the passage of time
or the giving of notice or both, would unless remedied or waived, become an
Event of Default.

 

“Default Rate” shall mean a rate of interest that is two percent (2.00%) per
annum higher than the rate otherwise applicable.

 

“Disclosure Schedule” shall mean the Disclosure Schedule delivered by Borrower
to Lender in conjunction with this Agreement.

 

“Environmental Laws” shall mean all federal, state and local laws, statutes,
ordinances and regulations, now or hereafter in effect, and in each case as
amended or supplemented from time to time, and any judicial or administrative
interpretation thereof, including, without limitation, any applicable judicial
or administrative order, consent decree or judgment, relative to the applicable
real estate, relating to the regulation and protection of human health, safety,
the environment and natural resources (including ambient air, surface water,
groundwater, wetlands, land surface or subsurface strata, wildlife, aquatic
species and vegetation).  Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended (42
U.S.C. §§ 9601 et   seq.) (“CERCLA”); the Hazardous Material Transportation Act,
as amended (49 U.S.C. §§ 1801 et   seq.); the Federal Insecticide, Fungicide,
and Rodenticide Act, as amended (7 U.S.C. §§ 136 et   seq.); the Resource
Conservation and Recovery Act, as amended (42 U.S.C. §§ 6901 et  seq.) (“RCRA”);
the Toxic Substance Control Act, as amended (15 U.S.C. §§ 2601 et  seq.); the
Clean Air Act, as amended (42 U.S.C. §§ 7401 et   seq.); the Federal Water
Pollution Control Act, as amended (33 U.S.C. §§ 1251 et   seq.); the
Occupational Safety and Health Act, as amended (29 U.S.C. §§ 651 et   seq.); and
the Safe Drinking Water Act, as amended (42 U.S.C. §§ 300(f) et  seq.), and any
and all regulations promulgated thereunder, and all analogous state and local
counterparts or equivalents and any transfer of ownership notification or
approval statutes.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 (or any
successor legislation thereto), as amended from time to time, and any
regulations promulgated thereunder.

 

“ERISA Affiliate” shall mean, with respect to Borrower, any trade or business
(whether or not incorporated) under common control with Borrower and which,
together with Borrower, are treated as a single employer within the meaning of
Section 4001(a) of ERISA.

 

“Eurodollar Business Day” shall mean a business day on which banks generally in
the city of London are open for interbank or foreign exchange transactions.

 

“Event of Default” shall have the meaning assigned to it in Section 10.1.

 

“Fees” shall mean any fees referred to in Section 2.10, any prepayment
surcharge, and any other fees due to Lender pursuant to the Loan Documents.

 

“Fiscal Quarter” shall mean any of the quarterly accounting periods of Borrower.

 

“Fiscal Year” shall mean the 12-month period of Borrower ending December 31 of
each year.  Subsequent changes of the fiscal year of Borrower shall not change
the term “Fiscal Year,” unless Lender shall consent in writing to such change.

 

“Fixed Rate” shall mean: (a) with respect to any portion of the Revolving Loan
that Borrower elects at any time pursuant to Section 2.5(b) to convert to a
fixed rate of interest, the greater of (i) four percent (4%) per annum or
(ii) applicable LIBO Rate as of the date of such election plus a margin equal to
325 basis points; and (b) with respect to the 2010 Term Loan, a fixed rate of
interest equal to 6.50% per annum

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as in effect from time to time.

 

3

--------------------------------------------------------------------------------


 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Hazardous Material” shall mean any substance, material or waste, the
generation, handling, storage, treatment or disposal of which is regulated by
any local or state government authority in any jurisdiction in which Borrower
has owned, leased or operated real property or disposed of hazardous materials,
or by the United States Government, including any material or substance which is
(i) defined as a “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste” or “restricted hazardous waste” or other similar
term of phrase under any such law, (ii) petroleum, (iii) designated as a
“hazardous substance” pursuant to Section 311 of the Clean Water Act, 33 U.S.C.
§ 1251 et  seq. (33 U.S.C. § 1321) or listed pursuant to Section 307 of the
Clean Water Act (33 U.S.C. § 1317), (iv) defined as a “hazardous waste” pursuant
to Section 1004 of the Resource Conservation and Recovery Act, 42 U.S.C. § 6901,
et   seq. (42 U.S.C. § 6903), or (v) defined as a “hazardous substance” pursuant
to Section 101 of the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601, et   seq. (42 U.S.C. § 9601).

 

“Indebtedness” of any Person shall mean all obligations for borrowed money
(including the present value of capitalized lease obligations) which, in
accordance with GAAP, would be included in determining total liabilities as
shown on the liability side of a balance sheet as of the date at which
Indebtedness is to be determined, and guarantees, letters of credit (other than
letters of credit to support trade payables) and endorsements (other than of
notes, bills and checks presented to banks for collection or deposit in the
ordinary course of business), in each case to support indebtedness for borrowed
money of others, but excluding existing guarantees outstanding on the Closing
Date (and extensions or renewals thereof).

 

“Interest Determination Date” shall mean the date, as designated by Borrower
pursuant to Section 2.5, Section 2.6 or Section 2.7, on which a portion of the
Revolving Advances shall begin to bear interest at a Fixed Rate.

 

“Interest Period” shall mean (a) with respect to any portion of interest on
Revolving Advances that Borrower elects to have bear interest at a Fixed Rate, a
period beginning on the Interest Determination Date and ending, at Borrower’s
election, either one (1) month, two (2) months, three (3) months, or six
(6) months thereafter, and (b) with respect to the interest on the 2010 Term
Loan, the interest from origination of the 2010 Term Loan to the 2010 Term Loan
Maturity Date.

 

“Lender” shall mean American AgCredit, PCA.

 

“LIBO Rate” shall mean, for any Interest Determination Date, the rate offered
from time to time for U.S. Dollar deposits for the Interest Period selected, as
quoted by Telerate News Service on page 3750 recorded as of 11:00 A.M. London
setting time (or, if the page 3750 of the Telerate News Service is unavailable,
the comparable reference on the Reuters Screen LIBOR Page or such other
quotation service as may be chosen by Lender) on the second full Eurodollar
Business Day preceding the beginning of the Interest Period; provided, that if
two or more of such offered rates appear on Telerate (or on the Reuters Screen
LIBOR Page or alternative service, as the case may be), the “LIBO Rate” shall be
highest of the two rates quoted.

 

“Lien” shall mean any mortgage or deed of trust, pledge, hypothecation,
assignment, deposit arrangement, lien, charge, claim, security interest or
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature

 

4

--------------------------------------------------------------------------------


 

whatsoever (including any lease or title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing, and
the filing of, or agreement to give, any financing statement perfecting a
security interest under the Uniform Commercial Code or comparable law of any
jurisdiction).

 

“Loan Documents” shall mean this Agreement, the Fourth Amendment To Revolving
Loan Promissory Note of even date herewith, the Third Amendment To Revolving
Loan Promissory Note dated July 23, 2010, the Second Amendment To Revolving Loan
Promissory Note dated June 28, 2010, the First Amendment To Revolving Loan
Promissory Note dated June 30, 2009, the Revolving Loan Promissory Note, the
2010 Term Loan Promissory Note of even date herewith, the Security Documents,
and all other agreements, instruments, documents, and certificates identified in
any Schedule of Documents listing documents to be delivered by Borrower to
Lender and including all other pledges, powers of attorney, consents, mortgages,
assignments, contracts and agreements whether heretofore, now, or hereafter
executed by or on behalf of Borrower or any of its Affiliates, or any employee
of Borrower or any of its Affiliates, and delivered to Lender in connection with
this Agreement, or any previous versions of this Agreement or the transactions
contemplated thereby or hereby.

 

“Loans” shall mean the Revolving Loan and the 2010 Term Loan, collectively.

 

“Maintenance Capital Expenditures” shall mean capital expenditures for
maintenance and enhancement of MLO’s business operations.

 

“Material Adverse Effect” shall mean a material adverse effect on (i) the
business, assets, operations, or financial or other condition of Borrower,
(ii) Borrower’s ability to pay the Obligations in accordance with the terms
thereof, or (iii) the Collateral or Lender’s Liens on the Collateral or the
priority of any such Lien, or (iv) Lender’s rights and remedies under this
Agreement and the other Loan Documents.

 

“Maturity Date” means with respect to the Revolving Loan Promissory Note,
July 13, 2012 (“Revolving Loan Maturity Date”), and with respect to the 2010
Term Loan Promissory Note, July 1, 2020 (“2010 Term Loan Maturity Date”).

 

“Maximum Lawful Rate” shall have the meaning assigned to it in Section 2.9(e).

 

“Maximum Revolving Loan” shall mean from the Closing Date until July 15, 2011
Five Million Dollars ($5,000,000), and thereafter until the Maturity Date Four
Million Dollars ($4,000,000).

 

“MLO” shall mean ML Macadamia Orchards, L.P., a Delaware limited partnership.

 

“Mortgage” shall mean the mortgage given by Borrower to Lender, dated January 8,
2009, and recorded in the State of Hawaii Bureau of Conveyances on January 14,
2009 as Document No. 2009-004913 and filed in the Office of the Assistant
Registrar of the Land Court of the State of Hawaii as Document No. 3818975 and
noted on Transfer Certificate of Title No. 283,473, covering the real property
described therein, as amended and supplemented from time to time.

 

“Notice of Revolving Advance” shall have the meaning assigned to it in
Section 2.1(b).

 

“Obligations” shall mean all loans, advances, debts, liabilities, and
obligations for the performance of covenants, tasks or duties or for payment of
monetary amounts (whether or not such performance is then required or
contingent, or amounts are liquidated or determinable and whether or not allowed
as a claim in any proceeding referred to in Section 10.1(i) or 10.1(j)) owing by
Borrower to Lender, and all covenants and duties regarding such amounts, of any
kind

 

5

--------------------------------------------------------------------------------


 

or nature, present or future, whether or not evidenced by any note, agreement or
other instrument, arising under any of the Loan Documents.  This term includes
the Revolving Loan, the 2010 Term Loan, all principal, interest, Fees, charges,
expenses, attorneys’ fees and any other sum chargeable to Borrower under this
Agreement or any of the Loan Documents.

 

“PACA” shall mean the Perishable Agricultural Commodities Act, 7 U.S.C. §
499e(c) (or any successor legislation thereto), as amended from time to time,
and any regulations promulgated thereunder.

 

“Permitted Encumbrances” shall mean the following encumbrances: (i) Liens for
taxes or assessments or other governmental Charges or levies, either not yet due
and payable or which are currently being contested in good faith by appropriate
proceedings and which at all times are junior and subordinate to the Lien of
Lender; (ii) pledges or deposits securing obligations under workmen’s
compensation, unemployment insurance, social security or public liability laws
or similar legislation; (iii) pledges or deposits securing bids, tenders,
contracts (other than contracts for the payment of money) or leases to which
Borrower is a party as lessee made in the ordinary course of business;
(iv) deposits securing public or statutory obligations of Borrower; (v) inchoate
and unperfected workers’, mechanics’, suppliers’ or similar Liens arising in the
ordinary course of business; (vi) carriers’, warehousemen’s, or other similar
possessory Liens arising in the ordinary course of business and securing
indebtedness either not yet due and payable or which are currently being
contested in good faith by appropriate proceedings; (viii) deposits securing, or
in lieu of, surety, appeal or customs bonds in proceedings to which Borrower is
a party; (ix) an attachment or judgment Lien, but only for a period of thirty
(30) days following attachment of such Lien and such attachment or judgment lien
shall cease to be a Permitted Lien if the obligation that it secures has not
been satisfied or bonded during such thirty (30) day period; (x) zoning
restrictions, easements, licenses, or other restrictions on the use of real
property or other minor irregularities in title (including leasehold title)
thereto, so long as the same do not materially impair the use, value, or
marketability of such real property, leases or leasehold estates; (xi) Liens
identified in Part (E) of the Disclosure Schedule, but only securing the debt
and covering the property referred to therein, (xii) Liens to secure
Indebtedness arising from development of investment properties, provided that
the Liens do not encumber any asset other than the asset benefiting from the
improvement, and (xiii) security interests securing purchase money indebtedness
and liens covering property other than Collateral, in each case to the extent
permitted by Section 8.4.

 

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
institution, public benefit corporation, entity or government (whether federal,
state, county, city, municipal or otherwise, including, without limitation, any
instrumentality, division, agency, body or department thereof).

 

“Prime Rate” shall mean the “Prime” rate as published from time to time in The
Wall Street Journal, regardless of whether such rate is actually charged by any
bank, or, in the event that The Wall Street Journal ceases publication of such
rate, in such other nationally recognized financial publication of general
circulation as Lender may, from time to time, designate in writing based on
Lender’s reasonable determination that the rate so published is comparable to
the “Prime” rate published in  The Wall Street Journal.

 

“Restricted Payment” shall mean (a) any payment or other distribution, direct or
indirect, in respect of any partnership interest or stock in Borrower, except a
distribution payable solely in additional partnership interest or stock, and
(b) any payment, direct or indirect, on account of the redemption, retirement,
purchase or other acquisition of any partnership interest or

 

6

--------------------------------------------------------------------------------


 

stock or (c) any payment, loan, contribution, or other transfer of funds or
other property to any partner or stockholder of Borrower except for reasonably
equivalent value.

 

“Revolving Advance” shall have the meaning ascribed to such term in
Section 2.1(a).

 

“Revolving Loan” shall mean the aggregate amount of Revolving Advances
outstanding at any time.

 

“Revolving Loan Promissory Note” means the revolving loan promissory note in the
amount of $5,000,000, dated as of July 15, 2010, made by Borrower in favor of in
Lender.

 

“Security Documents” shall mean all Security Agreements, mortgages, assignments,
and other similar documents delivered by Borrower to Lender pursuant to which
Borrower grants to Lender a security interest in, assignment of, or Lien upon
any real or personal property of Borrower, including all amendments,
modifications and supplements thereto.

 

“Subsidiary” shall mean any corporation, association or business entity of which
Borrower owns, directly or indirectly, more than fifty percent of the voting
securities or which Borrower otherwise controls.

 

“Tangible Net Worth” shall mean the gross book value of the assets of MLO
(exclusive of goodwill, patents, trademarks, trade names, organization expense
unamortized debt discount and expense, deferred charges and other like
intangibles) less (i) reserves applicable thereto and (ii) all liabilities
(including subordinated liabilities), in each case determined in accordance with
GAAP (provided an adjustment shall be made to eliminate the effect of FAS 109),
and as reasonably determined by Lender in accordance with GAAP.

 

1.2.         Accounting Terms.  Any accounting term used in this Agreement shall
have, unless otherwise specifically provided herein, the meaning customarily
given such term in accordance with GAAP, and all financial computations
hereunder shall be computed, unless otherwise specifically provided herein, in
accordance with GAAP consistently applied.  That certain terms or computations
are explicitly modified by the phrase “in accordance with GAAP” shall in no way
be construed to limit the foregoing.

 

1.3.         Certain Matters of Construction.  The words “herein,” “hereof,”
“hereto,” “hereunder,” and other words of similar import refer to this Agreement
as a whole, including the Exhibits and Schedules hereto, as the same may from
time to time be amended, modified or supplemented, and not to any particular
section, subsection or clause contained in this Agreement.  Any reference to a
“Section,” “Exhibit,” or “Schedule” shall refer to the relevant Section or,
Exhibit, or Schedule to this Agreement, unless specifically indicated to the
contrary.  Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, feminine or neuter.  The term “including” shall not be limiting or
exclusive, unless specifically indicated to the contrary.

 

ARTICLE 2

 

AMOUNT AND TERMS OF CREDIT

 

2.1.         Revolving Advances.

 

(a)           Revolving Advances To Be Made Available.  Upon and subject to the
terms and conditions hereof, Lender agrees to make available, from time to time,
until the Revolving Loan Maturity Date, for Borrower’s use and upon the request
of Borrower therefore, advances (each, a “Revolving Advance”) that shall not
exceed the Maximum Revolving Loan.  The amount of any Revolving Advance shall be
not less than Fifty Thousand Dollars ($50,000)

 

7

--------------------------------------------------------------------------------


 

and shall be in integral multiples of One Thousand Dollars ($1,000).   The
Revolving Loan is evidenced by the Revolving Loan Promissory Note.

 

(b)           Requests for Advances.  If Borrower desires to receive a Revolving
Advance, Borrower shall deliver a notice (a “Notice of Revolving Advance”) to
Lender substantially in the form of Exhibit A no later than 2:00 p.m.
(California time) on the Business Day prior to the date of the proposed
Revolving Advance.  Lender shall be entitled to rely upon and shall be fully
protected under this Agreement in relying upon any Notice of Revolving Advance
reasonably believed by Lender to be genuine.  Upon the close of business on the
date of the proposed Revolving Advance, Lender shall make the Revolving Advance
available to Borrower unless Lender determines that Borrower is not entitled to
such Revolving Advance under the terms of this Agreement.  All notices delivered
pursuant to this Section 2.1(b) shall be delivered by facsimile to the facsimile
number set forth in Section 11.9 or to such other facsimile number as a party
hereto shall designate in writing pursuant to the provisions of Section 11.9;
provided that such notices may also be delivered by electronic mail if approved
by Lender.

 

(c)           Revolving Nature of Loan; Repayment of Loan.  The Revolving Loan
is a revolving line of credit and Borrower may borrow, repay principal, and
reborrow in accordance with the terms of this Agreement; provided that Borrower
shall provide Lender with one (1) day’s advance notice of any repayment. 
Repayments of principal shall be not less than Fifty Thousand Dollars ($50,000)
and shall be in integral multiples of One Thousand Dollars ($1,000).  The
Revolving Loan shall mature and shall become due and payable in full on the
Revolving Loan Maturity Date.

 

2.2.         Term Loan.

 

(a)           2010 Term Loan.   The 2010 Term Loan shall be evidenced by the
2010 Term Loan Promissory Note executed and delivered by Borrower to Lender.

 

2.3.         Repayment Provisions.

 

(a)           Revolving Loan

 

(i)            Interest Payments.  Interest on the Revolving Loan shall be due
and payable on the first day of each calendar quarter; provided, that if any
Interest Period shall mature prior to the first day of a calendar quarter, then
interest accrued at a Fixed Rate during the particular Interest Period shall be
due and payable upon expiration of the Interest Period.  Interest accrued on the
Revolving Loan but not otherwise due and payable on the Revolving Loan Maturity
Date shall become due and payable on the Revolving Loan Maturity Date.

 

(b)           2010 Term Loan.  Interest on the 2010 Term Loan shall be due and
payable on the first day of each calendar month together with equal monthly
principal payments in the amount of $87,500 each, commencing on August 1, 2010
and continuing on the first day of each month thereafter through and including
July 1, 2020, and all unpaid principal, accrued interest and other amounts
evidenced by the 2010 Term Loan Promissory Note shall be due and payable in full
on the 2010 Term Loan Maturity Date.

 

2.4.         Prepayments.

 

(a)           Prepayment in Full.  Borrower shall have the right at any time to
voluntarily prepay the Loans in full and to terminate this Agreement upon at
least three (3) Business Days notice to Lender, without premium or penalty
except Borrower shall pay to

 

8

--------------------------------------------------------------------------------


 

Lender a prepayment surcharge calculated in accordance with Section 2.4(c). 
Prepayment in full shall be accompanied by the payment of all accrued and unpaid
interest and all Fees and other remaining Obligations.

 

(b)           Partial Prepayment.  Borrower shall have the right at any time to
voluntarily prepay any portion of the Revolving Loan subject to a Fixed Rate, or
any portion of the 2010 Term Loan, upon at least three (3) Business Days notice
to Lender, without premium or penalty except Borrower shall pay to Lender, a
prepayment surcharge calculated in accordance with Section 2.4(c)..

 

(c)           Prepayment Surcharge.  At the time Borrower makes any Prepayment,
Borrower shall simultaneously pay to Lender a prepayment surcharge for each
Fixed Rate portion of the 2010 Term Loan or Revolving Loan so prepaid,
calculated as follows:

 

For the 2010 Term Loan and for each portion of the Revolving Loan bearing
interest at a Fixed Rate, the prepayment surcharge shall be equal to any funding
losses incurred by Lender as a result of such prepayment, including any loss or
unreimbursed expense arising from the redeployment of funds, calculated
according to any reasonable methodology established by Lender.  Notwithstanding
the above, Borrower may also prepay up to $1,050,000.00 on the 2010 Term Loan
annually without a prepayment surcharge.

 

2.5.         Interest Rate on Revolving Advances.

 

(a)           Base Rate.  Revolving Advances hereunder shall bear interest at a
floating rate equal to the Base Rate or four percent (4%) per annum, whichever
is greater, unless Borrower elects to convert the interest rate to a Fixed Rate
for the period selected by Borrower in accordance with the provisions of
Section 2.5(b).

 

(b)           Fixed Rate for Revolving Loan.  Borrower may, from time to time,
elect to convert all or a portion of the outstanding Revolving Advances to a
Fixed Rate; provided, that (i) at least two (2) Business Days prior to the
proposed Interest Determination Date, Borrower has provided Lender with written
notice of such election, the requested Interest Determination Date, the amount
of the Revolving Advances to be converted, and the requested Interest Period for
the amount to be converted, (ii) at the time of delivery of such written notice
and upon the date of conversion, no Default or Event of Default exists under
this Agreement, (iii) at no time shall there be more than five (5) outstanding
tranches of the Revolving Loan bearing interest at a Fixed Rate, (iv) the last
day of the Interest Period chosen by Borrower shall not extend beyond the
Revolving Loan Maturity Date, and (v) the amount converted to a Fixed Rate at
any one time shall be not less than Fifty Thousand Dollars ($50,000) and any
amounts in excess thereof shall be in integral multiples of Fifty Thousand
Dollars ($50,000).  Any election by Borrower pursuant to this
Section 2.5(b) shall be irrevocable during the Interest Period selected by
Borrower, and that portion of the Revolving Loan so converted shall bear
interest at the applicable Fixed Rate until the expiration of the applicable
Interest Period at which time, unless another Fixed Rate has been duly elected
by Borrower pursuant to this Section 2.5(b), the interest rate for such portion
of the Revolving Loan will automatically convert to a floating rate equal to the
Base Rate or four percent (4%) per annum, whichever is greater.

 

2.6.         Intentionally Omitted.

 

2.7.         Intentionally Omitted.

 

2.8.         Interest Rate on 2010 Term Loan.  The interest rate payable on the
2010 Term

 

9

--------------------------------------------------------------------------------


 

Loan is a fixed rate of 6.50% per annum.

 

2.9.          Other Interest Provisions.

 

(a)           Payments Due on Business Days.  If any installment of interest or
any other amount payable under any Loan Document becomes due and payable on a
day other than a Business Day, the payment date for such payment shall be
extended to the next succeeding Business Day and, with respect to payments of
principal or other payments that bear interest (other than interest first due on
such date), interest thereon shall be payable at the then applicable rate during
such extension; provided, however, if any installment of interest relating to
(i) Revolving Advances that have been converted to a Fixed Rate or (ii) the 2010
Term Loan, shall become due and payable on a Saturday, the payment date for such
payment shall be the preceding Business Day.

 

(b)           Computation of Interest.  All computations of interest calculated
with respect to the LIBO Rate shall be made by Lender on the basis of a three
hundred sixty (360) day year, in each case for the actual number of days
occurring in the period for which such interest is payable.  All computations of
interest calculated with respect to the Base Rate shall be made by Lender on the
basis of a three hundred sixty five (365) day year, in each case for the actual
number of days occurring in the period for which such interest is payable.   Any
change in the applicable rate shall become effective on the day such change
occurs.  Each determination by Lender of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error or bad faith. 
The 2010 Term Loan Promissory Note shall accrue interest on the basis of a three
hundred sixty (360) day year and a 30-day month until the 2010 Term Loan
Maturity Date.

 

(c)           Default Rate.  Any overdue principal or interest with respect to
any Revolving Advance, or the 2010 Term Loan, and the amount of any fees, costs,
or expenses that Borrower is obligated to pay to Lender under this Agreement or
any Loan Document not paid when due, shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to the Default Rate.  In addition,
upon and after the occurrence of an Event of Default and continuing until such
Event of Default has been cured or waived in writing by Lender in accordance
with the terms of this Agreement, interest shall accrue on the Obligations at
the Default Rate.  The interest rate increase to the Default Rate shall take
effect immediately upon the occurrence of an Event of Default, without prior
notice to Borrower.

 

(d)           Interest Not to Exceed Maximum Lawful Rate.  Notwithstanding
anything to the contrary set forth in this Agreement, if at any time until
payment in full of all of the Obligations, the rate of interest payable
hereunder exceeds the highest rate of interest permissible under any law which a
court of competent jurisdiction shall, in a final determination, deem applicable
hereto (the “Maximum Lawful Rate”), then in such event and so long as the
Maximum Lawful Rate would be so exceeded, the rate of interest payable hereunder
shall be equal to the Maximum Lawful Rate; provided, that if at any time
thereafter the rate of interest payable hereunder is less than the Maximum
Lawful Rate, Borrower shall continue to pay interest hereunder at the Maximum
Lawful Rate until such time as the total interest received by Lender hereunder,
is equal to the total interest which Lender would have received had the interest
rate payable hereunder been (but for the operation of this Section 2.9(d)) the
interest rate payable since the Closing Date.  Thereafter, the interest rate
payable hereunder shall be the rate of interest set forth herein, unless and
until the rate of interest again exceeds the Maximum

 

10

--------------------------------------------------------------------------------


 

Lawful Rate, in which event this paragraph shall again apply.  In no event shall
the total interest received by Lender pursuant to the terms hereof exceed the
amount which Lender could lawfully have received had the interest due hereunder
been calculated for the full term hereof at the Maximum Lawful Rate.  In the
event the Maximum Lawful Rate is calculated pursuant to this Section 2.9(d),
such interest shall be calculated at a daily rate equal to the Maximum Lawful
Rate divided by the number of days in the year in which such calculation is
made.  In the event that a court of competent jurisdiction, notwithstanding the
provisions of this Section 2.9(d), shall make a final determination that Lender
has received interest hereunder or under any of the Loan Documents in excess of
the Maximum Lawful Rate, Lender shall to the extent permitted by applicable law,
promptly apply such excess first to any interest due and not yet paid under the
Revolving Loan and the 2000 Term Loan and the 2009 Term Loan, then to the
outstanding principal of the Revolving Loan, the 2000 Term Loan and the 2009
Term Loan (without premium or penalty), and then to Fees and any other unpaid
Obligations and thereafter shall refund any excess to Borrower or as a court of
competent jurisdiction may otherwise order.

 

(e)           Additional Fixed Rate Provisions.  If at any time Lender
reasonably determines that for any reason adequate and reasonable means do not
exist for ascertaining the LIBO Rate or the LIBO Rate generally becomes
unavailable to Lender, Lender shall promptly give notice thereof to Borrower,
and upon the giving of such notice, no new Fixed Rate may be selected by
Borrower, until Lender is reasonably able to ascertain the LIBO Rate and Lender
shall promptly notify Borrower at such time; provided, that Lender’s
determination under this Section 2.9(e) as to Borrower shall be in accordance
with its treatment of other borrowers under commercial loans generally.  In the
event that any law, treaty, rule, regulation, or determination of a court or
governmental authority or any change therein or in the interpretation or
application thereof or compliance by Lender with any request or directive
(whether or not having the force of law) from any central bank or governmental
authority:

 

(i)            shall subject Lender to any tax of any kind whatsoever with
respect to any LIBO Rate, or change the basis of taxation of payments to Lender
of principal, interest or any other amount payable under any Loan Document
(except for changes in the rate of tax on the overall net income of a Lender);
or

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan, or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender; or

 

(iii)          shall impose on Lender any other condition; and the result of any
of the foregoing is to increase the cost to Lender of making, renewing, or
maintaining any portion of the Revolving Loan with interest rates tied to the
LIBO Rate and/or to reduce any amount receivable by Lender in connection
therewith; then in any such case, Borrower shall pay to Lender, immediately upon
demand, such amount or amounts as may be necessary to compensate Lender for any
additional costs incurred by Lender and/or reductions in amounts received by
Lender which are attributable to LIBO Rates made available to Borrower
hereunder.  In determining which costs incurred by a Lender and/or reductions in
amounts received by a Lender are attributable to such LIBO Rates, any reasonable
allocation made by Lender among its operations shall be conclusive and binding
upon Borrower; provided, that Lender’s determination under this
Section 2.9(e) as to Borrower is in accordance with its treatment of other
borrowers under commercial loans generally.

 

11

--------------------------------------------------------------------------------


 

2.10.        Fees.  In addition to any other fees listed in this Agreement,
Borrower shall, upon the Closing Date, pay to Lender a 2010 Term Loan
origination fee in the amount of $105,000 and a Revolving Loan modification fee
in the amount of $32,500.

 

2.11.        Fees Cumulative and Non-Refundable.  All Fees payable under any
Loan Document shall be cumulative and all Fees shall be considered fully earned
on the date of payment and shall not be refundable under any circumstances.

 

2.12.        Farm Credit Stock.  So long as any Indebtedness remains outstanding
under the terms of this Agreement, Borrower shall maintain its ownership of One
Thousand Dollars ($1,000) of stock in American AgCredit or such other amount
thereof as may be required by Lender.

 

2.13.        Receipt of Payments.  Borrower shall make each payment under this
Agreement not later than 12:00 P.M. (California time) on the day when due in
lawful money of the United States of America by wire transfer of immediately
available funds to the Collection Account.  Borrower shall have advised Lender
in writing of each payment being made by Borrower no later than 2:00 p.m.
(California time) on the Business Day prior to the date of making of such
payment.  For purposes of computing interest and fees and determining the amount
of funds available for borrowing by Borrower pursuant to Article II, payments of
immediately available funds by wire transfer deposited in the Collection Account
not later than 10:30 a.m. (California time) (and for which Lender has received
notice prior to the making of such payment) shall be deemed received by Lender
upon that Business Day.  If payment shall be deposited later than 10:30 a.m.
(California time) on any particular Business Day (or if Lender was not given
prior notice of the payment by 2:00 p.m. (California time) on the Business Day
preceding the date of payment), such payment shall be deemed received on the
following Business Day.  If Lender, in its sole discretion, determines to accept
from Borrower payment by checks, drafts, or similar non-cash items, payment
shall be deemed received by Lender two (2) Business Days after notice to Lender
and deposit of such payment in the Collection Account.

 

2.14.        Accounting.  Lender will provide to Borrower monthly accountings of
transactions under the Revolving Loan and 2010 Term Loan.  Each and every such
accounting shall (absent manifest error) be deemed final, binding, and
conclusive in all respects as to all matters reflected therein, unless Borrower
or Lender, within one hundred twenty (120) days after the date any such
accounting is rendered, shall notify Lender in writing of any objection which
Borrower or Lender may have to any such accounting, describing the basis for
such objection with specificity.  In that event, only those items expressly
objected to in such notice shall be deemed to be disputed by Borrower or
Lender.  Lender’s determination, based upon the facts available, of any item
objected to by Borrower or Lender in such notice shall (absent manifest error)
be final, binding, and conclusive, unless Borrower shall commence a judicial
proceeding to resolve such objection within sixty (60) days following Lender’s
notifying Borrower of such determination.

 

2.15.        Taxes.

 

(a)           Any and all payments by Borrower hereunder or under the Loan
Documents shall be made, in accordance with this Section 2.15, free and clear of
and without deduction for any and all present or future taxes, levies, imposts,
deductions, Charges, or withholdings, and all liabilities with respect thereto,
excluding taxes imposed on or measured by the net income of Lender by the
jurisdiction under the laws of which Lender is organized or any

 

12

--------------------------------------------------------------------------------


 

political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, Charges, withholdings and liabilities being hereinafter referred to
as “Taxes”).  If Borrower shall be required by law to deduct any Taxes from or
in respect of any sum payable hereunder or under any of the Loans to Lender,
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.15) Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) Borrower shall make
such deductions, and (iii) Borrower shall pay the full amount deducted to the
relevant taxing or other authority in accordance with applicable law.

 

(b)           In addition, Borrower agrees to pay any present or future stamp or
documentary taxes or any other sales, transfer, excise, mortgage recording, or
property taxes, Charges or similar levies that arise from any payment made
hereunder or under the Loans, or from the execution, sale, transfer, delivery or
registration of, or otherwise with respect to, this Agreement or the Loan
Documents and any other agreements and instruments contemplated thereby
(hereinafter referred to as “Other Taxes”).

 

(c)           Borrower shall indemnify Lender for the full amount of Taxes or
Other Taxes (including any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.15) paid by Lender and any liability
(including penalties, interest and expenses) arising there from or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted.  This indemnification shall be made within thirty (30) days from the
date Lender makes written demand therefor.

 

(d)           Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section 2.15 shall survive the payment in full of all Obligations.

 

2.16.        Capital Adequacy.

 

(a)           Borrower shall pay to Lender from time to time on written request
such amounts as Lender may reasonably determine to be necessary to compensate
Lender for any increased costs to Lender that it reasonably determines are
attributable to any law or regulation, or any interpretation, directive, or
request (whether or not having the force of law and whether or not failure to
comply therewith would be unlawful) of any court or governmental or monetary
authority (i) following any Regulatory Change or (ii) implementing after the
Closing Date any risk-based capital guideline or other capital requirement
(whether or not having the force of law and whether or not the failure to comply
therewith would be unlawful) heretofore or hereafter issued by any Governmental
Authority in respect of Lender’s Percentage of the Revolving Loan or 2010 Term
Loan (such compensation to include an amount equal to any reduction of the rate
of return on assets or equity of Lender to a level below that which Lender could
have achieved but for such law, regulation, interpretation, directive or
request); provided that with respect to this Section 2.16, Lender shall treat
Borrower as Lender generally treats its other similarly situated borrowers.

 

(b)           Lender will furnish to Borrower a certificate setting forth the
basis and amount of each request by Lender for compensation under this
Section 2.16.  Determinations and allocations by Lender for purposes of this
Section 2.16 of the effect of any Regulatory Change pursuant to or of capital
maintained pursuant to this Section 2.16, on its costs or rate of return of
maintaining Revolving Advances or the 2010 Term Loan and or its commitment to
make

 

13

--------------------------------------------------------------------------------


 

Revolving Advances or the 2010 Term Loan, and of the amounts required to
compensate Lender under this Section 2.16, shall be conclusive absent manifest
error or bad faith.

 

(c)           As used in this Section 2.16, “Regulatory Change” shall mean any
change after the Closing Date in federal, state, or foreign law or regulations
(including Regulation D) or the adoption or making after such date of any
interpretation, directive or request applying to a class of lenders including
Lender of or under any Federal, state, or foreign law or regulations (whether or
not having the force of law and whether or not failure to comply therewith would
be unlawful) by any court or governmental or monetary authority charged with the
interpretation or administration thereof.

 

ARTICLE 3

 

COLLATERAL

 

3.1.          Borrower’s Obligations.  The Obligations of Borrower to pay all
sums due to Lender and to perform all other covenants and agreements under this
Agreement and the other Loan Documents to which Borrower is a party, shall be
secured by all Collateral to the extent provided in the Security Documents.

 

3.2.          Assurances.  Borrower shall, at its sole cost and expense, execute
and deliver to Lender all such further documents, instruments, and agreements
and to perform all such other acts which may be reasonably required in the
opinion of Lender to enable Lender to perfect, protect, exercise, or enforce
their respective rights as the secured parties or beneficiaries under the
Security Documents.  To the extent permitted by applicable law, Borrower hereby
authorizes Lender to file financing statements and continuation statements with
respect to the security interests granted under the Security Documents in favor
of Lender and to execute such financing statements and continuation statements
on behalf of Borrower and hereby grants Lender with a limited power-of-attorney
to do so.  Such power-of-attorney is coupled with an interest and is
irrevocable.

 

3.3.          Real and Personal Property Collateral.   In addition to the
personal property Collateral pledged to secure the Obligations pursuant to the
Security Agreements, Borrower has delivered to Lender the Mortgage encumbering
certain real property located in the State of Hawaii.  The Security Agreements
and the Mortgage shall secure all of the Loans, including the 2010 Term Loan.

 

ARTICLE 4

 

CONDITIONS PRECEDENT

 

4.1.          Conditions Precedent to Closing Date.  Notwithstanding any other
provision of this Agreement and without affecting in any manner the rights of
Lender hereunder, the Closing Date shall not occur until and unless each and
every one of the following conditions has been satisfied or waived, in Lender’s
sole discretion:

 

(a)           Borrower shall have delivered to Lender all documents required by
Lender to be delivered on or before the Closing Date:

 

(b)           Lender shall have received from Borrower current interim and, or
fiscal year end financial statements, all updated pro-forma financial
information, copies of all public filings and disclosures, evidence of receipt
of all necessary governmental approvals, required certifications, including, but
not limited to, compliance with all laws, payment of all taxes and satisfaction
of all insurance requirements, and such legal opinions as may reasonably be
required by Lender;

 

14

--------------------------------------------------------------------------------


 

(c)                                  No Material Adverse Effect shall have
occurred or shall exist;

 

(d)                                 No Default or Event of Default shall have
occurred and be continuing; and

 

(e)           Borrower shall have delivered to Lender the 2010 Term Loan
Promissory Note and the Fourth Amendment to Revolving Loan Promissory Note, both
in form and substance satisfactory to Lender.

 

(f)            Borrower shall have delivered to Lender a mortgage modification
in form and substance satisfactory to Lender and Lender’s local counsel, to be
recorded in the State of Hawaii Bureau of Conveyances for the purpose of giving
constructive notice of the existence of this Agreement, the extension of the
Mortgage to secure the 2010 Term Loan Promissory Note, and the additional real
property security for the Revolving Loan and the 2010 Term Loan as described in
the mortgage modification.

 

(g)           Borrower shall have obtained for Lender, at Borrower’s expense,
such endorsements as Lender may require, in Lender’s sole discretion, to the
existing lender’s policy of title insurance that insures the Mortgage.

 

(h)           Borrower shall have reimbursed Lender for its reasonable
out-of-pocket expenses in connection with this Agreement, including title
insurance premiums, recording fees and the reasonable fees, charges and
disbursements of local counsel for Lender.

 

(i)            Borrower shall cause the following leases and license between
International Air Service Company, LTD as lessor and Mauna Loa Macadamia Nut
Corporation as lessee and licensee to be subordinated to the Mortgage as
amended:

 

i)        Unrecorded Agricultural Lease dated September 21, 1981, as amended on
November 28, 1983, by and between International Air Service Company, LTD,
organized under the laws of the State of California, “Lessor”, and Mauna Loa
Macadamia Nut Corporation, a Hawaii corporation, “Lessee”, a memorandum thereof
being recorded in Liber 15833 at Page 51, and Liber 17510 at Page 120, State of
Hawaii, Bureau of Conveyances;

 

ii)       Unrecorded Agricultural Lease dated September 12, 1979, by and between
International Air Service Company, LTD, “Lessor”, and Mauna Loa Macadamia Nut
Corporation, “Licensee”, a memorandum thereof being recorded in Liber 13991 at
Page 687, State of Hawaii, Bureau of Conveyances;

 

iii)      Unrecorded Agricultural Lease dated September 12, 1979, by and between
International Air Services Company, LTD, “Lessor”, and Mauna Loa Macadamia Nut
Corporation, “Lessee”; a memorandum thereof being recorded in Liber 13991 at
Page 680, State of Hawaii, Bureau of Conveyances; and

 

iv)     Unrecorded Agricultural Lease dated June 24, 1983 by and between IASCO
Farms, LTD, a California corporation, “Lessor”, and Mauna Loa Macadamia Nut
Corporation, a Hawaii corporation, “Lessee”, a memorandum thereof being recorded
in Liber 17134 at Page 701, State of Hawaii, Bureau of Conveyances.

 

4.2.          Conditions Precedent to Each Revolving Advance.  It shall be a
condition to the funding of each subsequent Revolving Advance that the following
statements shall be true on the date of each such funding or advance:

 

15

--------------------------------------------------------------------------------


 

(a)           All of Borrower’s representations and warranties contained herein
or in any of the Loan Documents shall be true and correct in all material
respects on and as of the Closing Date and the date of each such Revolving
Advance is incurred as though made on and as of such date, except to the extent
that any such representation or warranty expressly relates to an earlier date
and for changes therein permitted or contemplated by this Agreement.

 

(b)           No event shall have occurred and be continuing, or would result
from the funding of any Revolving Advance or the 2010 Term Loan, which
(i) constitutes or would constitute a Default or an Event of Default, or
(ii) which has a Material Adverse Effect.

 

(c)           After giving effect to each Revolving Advance, the aggregate
principal amount of the Revolving Loan shall not exceed the Maximum Revolving
Loan.

 

The acceptance by Borrower of the proceeds of any Revolving Advance shall be
deemed to constitute, as of the date of such acceptance, a representation and
warranty by Borrower that the conditions in this Section 4.2 have been
satisfied.

 

ARTICLE 5

 

REPRESENTATIONS AND WARRANTIES

 

To induce Lender to enter into this Fourth Amended and Restated Credit Agreement
and to make the 2010 Term Loan and future Revolving Advances, as herein provided
for, Borrower makes the following representations and warranties to Lender, each
and all of which shall be true and correct as of the date of execution and
delivery of this Agreement, and shall survive the execution and delivery of this
Agreement:

 

5.1           Corporate Existence; Compliance with Law.  MLO is a limited
partnership duly organized, validly existing, and in good standing under the
laws of the State of Delaware.  ML Resources, Inc.  is the managing general
partner of MLO.   ML Resources, Inc. is a corporation duly organized, validly
existing and in good standing under the laws of the State of Hawaii.  Neither
Borrower has any Subsidiaries.  Each Borrower (i) is duly qualified as a foreign
corporation or limited partnership and is in good standing under the laws of
each jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification (except for jurisdictions in which such
failure to so qualify or to be in good standing would not have a Material
Adverse Effect); (ii) has the requisite corporate power and authority and the
legal right to own, pledge, mortgage or otherwise encumber and operate all real
property that it owns, to lease the real property it operates under lease, and
to conduct its business as now, heretofore, and proposed to be conducted;
(iii) has all material licenses, permits, consents, or approvals from or by, and
has made all material filings with, and has given all material notices to, all
Governmental Authorities having jurisdiction, to the extent required for such
ownership, operation, and conduct; (iv) is in compliance with its certificate of
incorporation and by-laws, or its agreement of limited partnership, as
applicable; and (v) is in compliance with all applicable provisions of law where
the failure to comply would have a Material Adverse Effect.

 

5.2           Corporate Power; Authorization; Enforceable Obligations.  The
execution, delivery, and performance by Borrower of the Loan Documents to which
it is a party, and all instruments and documents required to be delivered by
Borrower under any of the Loan Documents, and the creation of all Liens provided
for in any Loan Documents: (i) are within Borrower’s corporate or partnership
power; (ii) have been duly authorized by all necessary or proper corporate or
partnership action; (iii) are not in contravention of any provision of

 

16

--------------------------------------------------------------------------------


 

Borrower’s certificate of incorporation or by-laws or agreement of limited
partnership, as applicable; (iv) will not violate any law or regulation, or any
order or decree of any court or governmental instrumentality; (v) will not
conflict with or result in the breach or termination of, constitute a default
under or accelerate any performance required by, any material indenture,
mortgage, deed of trust, lease, agreement or other instrument to which Borrower
is a party or by which Borrower or any of its property is bound; (vi) will not
result in the creation or imposition of any Lien upon any of the property of
Borrower other than those in favor of Lender, all pursuant to the Loan
Documents; and (vii) do not require the consent or approval of any Governmental
Authority or any other Person, except for consents or approvals which have been
duly obtained or specifically waived in writing by Lender.  At or prior to the
Closing Date, each of the Loan Documents required hereunder to be delivered at
or prior to the Closing Date shall have been duly executed and delivered on
behalf of Borrower and each shall then constitute a legal, valid, and binding
obligation of Borrower, to the extent it is a party thereto, enforceable against
it in accordance with its terms except for general principles of equity and the
effect of bankruptcy, insolvency, and other laws affecting the rights of
creditors generally.

 

5.3           Solvency; Projections.  Borrower is solvent and will be solvent
after completion of such acquisition and after giving effect to the initial
advance hereunder.  All budget forecasts and projections of Borrower delivered
to Lender are based upon reasonable estimates and assumptions, all of which are
fair in light of current conditions, have been prepared on the basis of the
assumptions stated therein, and reflect the reasonable estimate of Borrower of
the results of operations and other information projected therein.

 

5.4           Ownership of Property; Liens.   None of the properties and assets
of Borrower are subject to any Liens, except Permitted Encumbrances and the Lien
in favor of Lender pursuant to the Security Documents.  All real property owned
or leased by Borrower on the Closing Date is set forth on Parts (A) and (B) of
the Disclosure Schedule.  Neither Borrower nor any other party to any such lease
is in default of its obligations thereunder, except for any default which would
not have a Material Adverse Effect.  All permits required to have been issued to
enable the real property owned or leased by Borrower to be lawfully occupied and
used for all of the purposes for which they are currently occupied and used,
have been lawfully issued and are, as of the date hereof, in full force and
effect, except for any permit for which the failure of such permit to be issued
and in full force and effect would not have a Material Adverse Effect.  Borrower
has not received any notice, and to Borrower’s knowledge does not have, any
pending, threatened, or contemplated condemnation proceeding affecting any real
property owned or leased by Borrower or any part thereof, or of any sale or
other disposition of any real property owned or leased by Borrower or any part
thereof in lieu of condemnation.

 

5.5           No Default.  Borrower is not in default, and to Borrower’s
knowledge no third party is in default, under or with respect to any contract,
agreement, lease or other instrument to which it is a party, which default in
each case or in the aggregate would have a Material Adverse Effect.  No Default
or Event of Default has occurred and is continuing.

 

5.6           Burdensome Restrictions.  No contract, lease, agreement, or other
instrument to which Borrower is a party or is bound and no provision of
applicable law or governmental regulation has a Material Adverse Effect, or
insofar as Borrower can reasonably foresee, may have a Material Adverse Effect.

 

5.7           Labor Matters.  There are no strikes or other labor disputes
against Borrower that are pending or, to Borrower’s knowledge, threatened which
would have a Material Adverse Effect.  Hours worked by and payment made to
employees of Borrower have not been in

 

17

--------------------------------------------------------------------------------


 

violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters which would have a Material Adverse Effect.  All payments due
from Borrower on account of employee health and welfare insurance which would
have a Material Adverse Effect if not paid have been paid or accrued as a
liability on the books of Borrower.

 

5.8           Other Ventures.  Except as set forth in Part (C) of the Disclosure
Schedule, Borrower is not engaged in any joint venture or partnership with any
other Person.

 

5.9           Investment Company Act.  Borrower is not an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended.  The making of the 2010 Term Loan and future Revolving
Advances by Lender, the application of the proceeds and repayment thereof by
Borrower and the consummation of the transactions contemplated by this Agreement
and the other Loan Documents will not violate any provision of such Act or any
rule, regulation, or order issued by the Securities and Exchange Commission
thereunder.

 

5.10         Margin Regulations.  Borrower does not own any “margin security”,
as that term is defined in Regulations U of the Board of Governors of the
Federal Reserve System (the “Federal Reserve Board”).  The Revolving Advances
and 2010 Term Loan will not be used, directly or indirectly, for the purpose of
purchasing or carrying any margin security, for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry any
margin security or for any other purpose which might cause any of the loans
under this Agreement to be considered a “purpose credit” within the meaning of
Regulation T, U, or X of the Federal Reserve Board.

 

5.11         Taxes.  All federal, state, local, and foreign tax returns,
reports, and statements, including information returns required to be filed by
Borrower, have been filed with the appropriate Governmental Authority and all
Charges and other impositions shown thereon to be due and payable have been paid
prior to the date on which any fine, penalty, interest, or late charge may be
added thereto for nonpayment thereof, or any such fine, penalty, interest, late
charge, or loss has been paid.  Borrower has paid when due and payable all
Charges required to be paid by it.  Proper and accurate amounts have been
withheld by Borrower from their respective employees for all periods in full and
complete compliance with the tax, social security, and unemployment withholding
provisions of applicable federal, state, local and foreign law and such
withholdings have been timely paid to the respective governmental agencies. 
None of Borrower’s tax returns, with respect to Borrower’s corporate income, are
currently being audited by the Internal Revenue Service or any other applicable
Governmental Authority.

 

5.12         RISA.  Each “Plan” (as defined below) is in compliance in all
material respects with the applicable provisions of ERISA and the Internal
Revenue Code (“IRC”) and with respect to each Plan, other than a Qualified Plan,
all required contributions and benefits have been paid in accordance with the
provisions of each such Plan to the extent that the failure to pay any such
contribution or benefit would have a Material Adverse Effect.  There are no
pending or, to Borrower’s knowledge, threatened claims, actions or lawsuits
(other than claims for benefits in the normal course), asserted or instituted
against Borrower or any Plan or its assets.  Neither Borrower nor any ERISA
Affiliate of either has incurred or reasonably expects to incur any Withdrawal
Liability under Section 4201 of ERISA as a result of a complete or partial
withdrawal from a Multiemployer Plan.  Borrower has not engaged in a prohibited
transaction, as defined in Section 4975 of the IRC or Section 406 of ERISA, in
connection with any Plan, which would subject Borrower (after giving effect to
any exemption) to a material tax on prohibited transactions imposed by
Section 4975 of the IRC or any other material liability.  As used above,

 

18

--------------------------------------------------------------------------------


 

the term “Plan” means, with respect to Borrower or any ERISA Affiliate of
either, at any time, an employee benefit plan, as defined in Section 3(3) of
ERISA, which Borrower maintains, contributes to or has an obligation to
contribute to on behalf of participants who are or were employed by any of
them.  The terms “Qualified Plan” and “Multiemployer Plan” shall have the
meaning given them in ERISA.

 

5.13         No Litigation.  Except as set forth in Part (D) of the Disclosure
Schedule, no action, claim or proceeding is now pending or, to Borrower’s
knowledge, threatened against Borrower, at law, in equity or otherwise, before
any court, board, commission, agency, or instrumentality of any federal, state,
or local government or of any agency or subdivision thereof, or before any
arbitrator or panel of arbitrators, which, if determined adversely, could have a
Material Adverse Effect, nor to Borrower’s knowledge does a state of facts exist
which is reasonably likely to give rise to such proceedings.  None of the
matters set forth in Part (D) of the Disclosure Schedule questions the validity
of any of the Loan Documents or any action taken or to be taken pursuant
thereto, or would have either individually or in the aggregate a Material
Adverse Effect.

 

5.14         Brokers.  No broker or finder acting on behalf of Borrower brought
about the obtaining, making, or closing of the loans made pursuant to this
Agreement or the transactions contemplated by the Loan Documents and has no
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

 

5.15         Patents, Trademarks, Copyrights, and Licenses. Borrower owns or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
service marks, trademarks and trade names, or rights thereto, that individually
or in the aggregate are necessary to the conduct of Borrower’s business, without
known conflict with the rights of others.  To the best knowledge of Borrower, no
product of Borrower infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, service mark, trademark and trade
name or other right owned by any other Person.  To the best knowledge of
Borrower, there is no material violation by any Person of any right of Borrower
with respect to any patent, copyright, service mark, trademark and trade name or
other right owned by Borrower.

 

5.16         Full Disclosure.  To Borrower’s knowledge, no information contained
in this Agreement, the other Loan Documents, any budget forecasts or
projections, the financial statements delivered to Lender, or any written
statement furnished by or on behalf of Borrower pursuant to the terms of this
Agreement, which has previously been delivered to Lender, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which made.

 

5.17         Environmental Matters.  Borrower is and has been in compliance with
all Environmental Laws, except for such noncompliance which would not result in
Environmental Liabilities which could reasonably be expected to exceed $100,000.
Borrower has obtained, and is in compliance with, all environmental permits
required by Environmental Laws for the operations of its business, except where
the failure to so obtain or comply with such environmental permits would not
result in Environmental Liabilities that could reasonably be expected to exceed
$100,000, and all such Environmental Permits are valid, uncontested and in good
standing.  Borrower is not involved in operations and does not know of any
facts, circumstances or conditions, including any releases of Hazardous
Materials, that are likely to result in any Environmental Liabilities of
Borrower that could reasonably be expected to exceed

 

19

--------------------------------------------------------------------------------


 

$100,000.  There is no litigation arising under or related to any Environmental
Laws, environmental permits or Hazardous Material that seeks damages, penalties,
fines, costs or expenses in excess of $50,000 or injunctive relief against, or
that alleges criminal misconduct by, Borrower.  No notice has been received by
Borrower identifying it as a “potentially responsible party” or requesting
information under CERCLA or analogous state statutes, and to the knowledge of
Borrower, there are no facts, circumstances or conditions that may result in
Borrower being identified as a “potentially responsible party” under CERCLA or
analogous state statutes.

 

5.18         Insurance Policies.  Borrower has disclosed to Lender in writing
all insurance of any nature maintained for current occurrences by Borrower, as
well as a summary of the terms of such insurance.  Borrower shall maintain “All
Risk” physical damage insurance on all of Borrower’s tangible real and personal
property, wherever located, and covers, without limitation, fire and extended
coverage, boiler and machinery coverage, liquids, theft, burglary, explosion,
collapse, and all other hazards and risks ordinarily insured against by owners
or users of such properties in similar businesses.  All policies of insurance on
such real and personal property contain a lender’s loss payable endorsement, in
form and substance acceptable to Lender, showing loss payable to Lender
(Form 438 BFU or its equivalent) and extra expense and business interruption
endorsements.  Such endorsement, or an independent instrument furnished to
Lender, provides that the insurance companies will give Lender at least thirty
(30) days prior written notice before any such policy or policies of insurance
shall be altered or canceled and that no act or default of Borrower or any other
Person shall affect the right of Lender to recover under such policy or policies
of insurance in case of loss or damage.  In addition, Borrower shall maintain
the following types of insurance coverage, in such amounts as may be approved by
Lender: (a) comprehensive general liability insurance on an “occurrence basis”
against claims for personal injury, bodily injury and property damage, including
premises/operations, broad form contractual liability, underground, explosion
and collapse hazard, independent contractors, broad form property coverage,
products and completed operations liability; (b) statutory limits of worker’s
compensation insurance, (c) automobile liability insurance for all owned,
non-owned or hired automobiles against claims for personal injury, bodily
injury, and property damage; and (d) umbrella insurance.  All of such policies
are in full force and effect and in form and with insurers recognized as
adequate by Lender, and provide coverage of such risks and for such amounts as
are customarily maintained for businesses of the scope and size of Borrower’s
and as otherwise acceptable to Lender.  Each insurance policy contains a clause
which provides that Lender’s interest under such policy shall not be invalidated
by any act or omission to act of, or any breach of warranty by, the insured, or
by any change in the title, ownership or possession of the insured property, or
by the use of the property for purposes more hazardous than is permitted in such
policy.  Borrower has delivered to Lender a policy of insurance that evidences
the existence of each policy of insurance, payment of all premiums therefor and
compliance with all provisions of this Agreement.

 

5.19         PACA.  Borrower is not a “dealer,” “commission merchant,” or
“broker” under PACA, and Borrower’s assets are not subject to the trust
provisions provided for under PACA.

 

20

--------------------------------------------------------------------------------


 

ARTICLE 6

FINANCIAL STATEMENTS AND INFORMATION

 

6.1           Financial Statements and Information.  Borrower covenants and
agrees that it shall deliver to Lender:

 

(a)           Within fifteen (15) days after the end of each calendar month
ending January 31, February 28/29, April 30, May 31, July 31, August 31,
October 31 and November 30, and forty five (45) days after the end of each
calendar quarter ending March 31, June 30, September 30 and December 31 
(i) financial and other information requested by Lender, including an
internally-prepared (or publicly-filed, if available) statement of income and
cash flow, balance sheet (and management letter, if the month end is also a
Fiscal Quarter end), each of which shall provide comparisons to the prior year’s
equivalent period and to the budgets provided to Lender, (ii) the certification
of the chief financial officer of Borrower that all such financial statements
and schedules are complete and correct and present fairly in accordance with
GAAP (subject to normal year-end adjustments), the financial position, the
results of operations and the statements of cash flows of Borrower as at the end
of such month (and for the Fiscal Quarter just ended, if applicable), and that
there was no Default or Event of Default in existence as of such time; and
(iii) if the month end is also a Fiscal Quarter end, a certificate in the form
attached hereto as Exhibit B, containing the certification of Borrower’s chief
financial officer that Borrower has complied with all of the covenants set forth
in Section 8.12 as of the end of such Fiscal Quarter;

 

(b)           Within ninety (90) days after the end of each Fiscal Year, audited
financial statements, consisting of balance sheets and statements of income and
retained earnings and cash flows, setting forth in comparative form in each case
the figures for the previous Fiscal Year, which financial statements shall be
prepared in accordance with GAAP, certified without qualification by a firm of
independent certified public accountants of recognized national standing
selected by Borrower and acceptable to Lender, and accompanied by (i) a report
from such accountants to the effect that in connection with their audit
examination, nothing has come to their attention to cause them to believe that a
Default or Event of Default had occurred and that, to the best of their
knowledge, Borrower was in compliance with all the covenants set forth in
Section 8.12 as of the end of such Fiscal Year, (ii) the annual letter from
Borrower’s chief financial officer to such accountants in connection with their
audit examination detailing Borrower’s contingent liabilities and material
litigation matters involving Borrower, (iii) a certification of the chief
financial officer of Borrower that all such financial statements are complete
and correct and present fairly in accordance with GAAP the financial position,
the results of operations and the statements of cash flow of Borrower as at the
end of such year and for the period then ended and that there was no Default or
Event of Default in existence as of such time, and  (iv) a certificate in the
form attached hereto as Exhibit B, containing the certification of Borrower’s
chief financial officer that Borrower has complied with all of the covenants set
forth in Section 8.12 as of the end of such Fiscal Year;

 

(c)           Within ninety (90) days after the start of any Fiscal Year, an
annual budget and forecast for such Fiscal Year, substantially in the form
provided to Lender prior to the Closing Date, and containing such information as
Lender shall request;

 

(d)           Within ninety (90) days after completion of crop harvesting, an
annual crop production report containing such information as Lender shall
request;

 

(e)           As soon as practicable, but in any event within one (1) Business
Day after Borrower becomes aware of the existence of any Default or Event of
Default, or any

 

21

--------------------------------------------------------------------------------


 

development or other information which would have a Material Adverse Effect,
telephonic notice specifying the nature of such Default or Event of Default or
development or information, including the anticipated effect thereof, which
notice shall be promptly confirmed in writing within three (3) Business Days;

 

(f)                                   Copies of all federal, state, local and
foreign tax returns, information returns and reports in respect of income,
franchise or other taxes on or measured by income (excluding sales, use or like
taxes) filed by Borrower; and

 

(g)                                  Such other information respecting
Borrower’s business, financial condition or prospects as Lender may, from time
to time, reasonably request.

 

6.2                               Communication with Accountants.   Lender is
authorized to communicate directly with Borrower’s independent certified public
accountants and tax advisors, and such accountants and tax advisors are hereby
authorized to disclose directly to Lender any and all financial information
requested by Lender.

 

ARTICLE 7

AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees that, unless Lender shall have otherwise
consented, Borrower shall comply with and observe each of the following
covenants.

 

7.1                               Maintenance of Existence; Conduct of
Business.  Borrower shall: (a) do or cause to be done all things necessary to
preserve and keep in full force and effect its corporate or partnership
existence and its rights and franchises; (b) continue to conduct its business
substantially as now conducted or as otherwise permitted hereunder; and
(c) maintain all of its property that is necessary or useful in the proper
conduct of its business in good working condition (taking into consideration
ordinary wear and tear).

 

7.2                               Payment of Obligations.  Borrower shall pay
and discharge or cause to be paid and discharged promptly all Charges imposed
upon it, its income, and profits, or any of its property, and lawful claims for
labor, materials, supplies, and services or otherwise before any thereof shall
become in default, except for those that are being contested in good faith by
proper legal actions or proceedings.

 

7.3                               Books and Records.  Borrower shall keep
adequate records and books of account with respect to its business activities,
in which proper entries, reflecting all of its financial transactions, are made
in accordance with GAAP and on a basis consistent with the financial statements
delivered to Lender.

 

7.4                               Litigation.  Borrower shall notify Lender in
writing, promptly upon learning thereof, of any litigation commenced or
threatened against Borrower, and of the institution against it of any suit or
administrative proceeding that (a) may involve an amount in excess of One
Hundred Thousand Dollars ($100,000) or (b) may have a Material Adverse Effect if
adversely determined.

 

7.5                               Insurance.  Borrower shall, at its sole cost
and expense, maintain the policies of insurance described in Section 5.18 in
form and with insurers recognized as adequate by Lender, and all such policies
shall be in such amounts as may be reasonably satisfactory to Lender.  In
addition, Borrower shall notify Lender promptly of any occurrence causing a
material loss or decline in value of any real or personal property and the
estimated (or actual, if available) amount of such loss or decline.  Borrower
hereby directs all present and future insurers under its

 

22

--------------------------------------------------------------------------------


 

“All Risk” policies of insurance to pay all proceeds payable thereunder directly
to Lender.  Borrower irrevocably makes, constitutes and appoints Lender (and all
officers, employees, or agents designated by Lender) as Borrower’s true and
lawful agent and attorney-in-fact for the purpose of making, settling, and
adjusting claims under the “All Risk” policies of insurance, endorsing the name
of Borrower on any check, draft, instrument or other item of payment for the
proceeds of such “All Risk” policies of insurance, and for making all
determinations and decisions with respect to such “All Risk” policies of
insurance; provided Lender agrees that it shall not exercise its right to settle
or adjust any claim unless an Event of Default has occurred and is continuing. 
In the event Borrower at any time or times hereafter shall fail to obtain or
maintain any of the policies of insurance required above or to pay any premium
in whole or in part relating thereto, Lender, without waiving or releasing any
Obligations or Default or Event of Default hereunder, may at any time or times
thereafter (but shall not be obligated to) obtain and maintain such policies of
insurance and pay such premium and take any other action with respect thereto
which Lender deems advisable.  All sums so disbursed by Lender, including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, on demand, by Borrower to Lender and shall be
additional Obligations hereunder secured by the Collateral.  Lender reserves the
right at any time, upon review of Borrower’s risk profile, to require additional
forms and limits of insurance to, in Lender’s reasonable judgment, after
consultation with Borrower, adequately protect Lender’s interests.

 

7.6                               Compliance with Laws and Agreements.  Borrower
shall comply in all material respects with all federal, state and local laws and
regulations applicable to it.  Borrower shall perform, within all required time
periods, all of its obligations and enforce all of its rights under each
material agreement to which it is a party.

 

7.7                               Environmental Matters.  Borrower shall
(i) comply in all material respects with the Environmental Laws applicable to
it, (ii) notify Lender promptly after knowledge in the event of any spill or
release which is reportable to any Governmental Authority upon any premises
owned or occupied by it, and (iii) promptly forward to Lender a copy of any
order, notice, permit, application, or any other communication or report
received by Borrower in connection with any matter relating to the Environmental
Laws that may materially affect such premises.

 

ARTICLE 8

NEGATIVE COVENANTS

 

Borrower covenants and agrees that, unless Lender shall have otherwise
consented, Borrower shall comply with and observe each of the following
covenants.

 

8.1                               Mergers, Etc.; Change of Business.  Borrower
shall not, directly or indirectly, by operation of law or otherwise, merge with,
consolidate with, acquire all or substantially all of the assets or capital
stock of, or otherwise combine with, any Person or form any Subsidiary. 
Borrower shall not engage in any business other than those businesses in which
Borrower is engaged on the Closing Date.

 

8.2                               Capital Structure.  Borrower shall not make
any material changes in its capital structure or amend its certificate of
incorporation, by-laws, limited partnership agreement without the prior written
consent of Lender, which consent will not be unreasonably withheld.

 

8.3                               Investments; Loans and Advances.  Borrower
shall not make any investment in, or make or accrue loans or advances of money
to any Person, through the direct or indirect

 

23

--------------------------------------------------------------------------------


 

holding of securities or otherwise; provided, that Borrower may: (a) make and
maintain investments in cash equivalents, (b) make and maintain loans or
advances to, any of its wholly-owned Subsidiaries (provided that the creation of
such wholly-owned Subsidiary has been approved by Lender and has guaranteed all
Obligations and secured such guarantee by a first priority security interest in
all of such Subsidiary’s assets), (c) loans to employees to the extent disclosed
to and approved by Lender, (d) investments existing on the Closing Date to the
extent approved by Lender.

 

8.4                               Indebtedness.  Except as otherwise expressly
permitted by this Agreement, Borrower shall not create, incur, assume, or permit
to exist any Indebtedness, except (a) Indebtedness secured by Permitted
Encumbrances, (b) the Revolving Loan, (c) the 2010 Term Loan, (d) all unfunded
pension fund and other employee benefit plan obligations and liabilities but
only to the extent they are permitted to remain unfunded under applicable law,
(e) Indebtedness under Capital Leases to the extent permitted under this
Agreement, but not to exceed One Million Two Hundred Thousand Dollars
($1,200,000) at any time outstanding, (f) Indebtedness secured by property of
Borrower other than the Collateral in an aggregate amount not to exceed Five
Hundred Thousand Dollars ($500,000), (g) unsecured Indebtedness in an aggregate
amount not to exceed One Hundred Thousand Dollars ($100,000), and (h) purchase
money indebtedness with respect to the acquisition of new capital assets so long
as such Indebtedness is secured only by the particular asset being acquired.

 

8.5                               Transactions with Affiliates.  Borrower shall
not enter into or be a party to any transaction with (including the purchase
from, sale to, or exchange of property with, or the rendering of any service by
or for) any Affiliate of Borrower, except in the ordinary course of and pursuant
to the reasonable requirements of Borrower’s business and upon fair and
reasonable terms that are fully disclosed to Lender and are no less favorable to
Borrower than would be obtained in a comparable arm’s-length transaction with a
Person not an Affiliate of Borrower; provided, that MLO may reimburse ML
Resources, Inc. for reasonable management expenses.

 

8.6                               Liens.  Borrower shall not create or permit
any Lien on any of its properties or assets except the Lien of Lender under the
Loan Documents and Permitted Encumbrances.

 

8.7                               Sales of Assets.  Borrower shall not sell,
transfer (including any consensual transfer such as the execution of a deed in
lieu of foreclosure), convey, assign, or otherwise dispose of any of its assets
or properties involved in Borrower’s macadamia operations; provided, that the
foregoing shall not prohibit (i) the sale of inventory in the ordinary course of
business, (ii) disposal of worn out or obsolete assets, (iii) the sale or other
disposal of used equipment which is being replaced by equipment having a similar
value or serving a similar function, (iv) the sale of real property to ISACO as
described in that certain Option Agreement between IASCO and ML Macadamia
Orchards LP dated as of July 15, 2010, provided that the net proceeds of the
sale be applied to the principal balance of the 2010 Term Loan,  and (v) sale of
other assets in an aggregate amount not to exceed One Million Dollars
($1,000,000)  from and after the Closing Date.

 

8.8                               Cancellation of Claims.  Borrower shall not
cancel any claim or debt owing to it, except for reasonable consideration or in
the ordinary course of business.

 

8.9                               Restricted Payments.  Borrower shall not make
any Restricted Payments without Lender’s prior written consent, which consent
may be withheld in Lender’s sole and absolute discretion.

 

24

--------------------------------------------------------------------------------


 

8.10                        Environmental Compliance.  Borrower shall not and
shall not knowingly permit any other Person within the control of Borrower to
cause or permit the presence, use, generation, manufacture, installation,
release, discharge, storage or disposal of any Hazardous Materials on, under, in
or about any of its real estate or the transportation of any Hazardous Materials
to or from any real estate where such presence, use, generation, manufacture,
installation, release, discharge, storage or disposal would violate any
Environmental Laws, the violation of which would have a Material Adverse Effect.

 

8.11                        PACA License.  Borrower shall not obtain or attempt
to obtain a dealer license under PACA.

 

8.12                        Financial Covenants.

 

(a)                     Minimum Tangible Net Worth.  MLO shall not permit its
Tangible Net Worth, as of the last day of any fiscal year beginning with fiscal
year 2009, to be less than the applicable “Minimum Tangible Net Worth Amount.” 
The Minimum Tangible Net Worth Amount shall initially be Forty-One Million
Dollars ($41,000,000.00) and shall be increased dollar for dollar by the amount
of positive Consolidated Net Income achieved by MLO, beginning the first day of
fiscal year 2010 and thereafter.

 

(b)                     Minimum Consolidated EBITDA.                     MLO
shall have Consolidated EBITDA of not less than $1,500,000 for each rolling
four-quarter period, beginning with the four quarters ended June 30, 2010,
followed by the four quarters ended September 30, 2010, and so on for each
rolling four-quarter period thereafter.

 

ARTICLE 9

INDEMNITY

 

9.1                               Indemnification.  Borrower shall indemnify and
hold Lender and Lender’s affiliates, subsidiaries, officers, directors,
employees, attorneys, and agents (each, an “Indemnified Person”), harmless from
and against any and all suits, actions, proceedings, claims, damages, losses,
liabilities and expenses (including reasonable attorneys’ fees and disbursements
(including allocated costs of internal counsel) and other costs of
investigations or defense, including those incurred upon any appeal) which may
be instituted or asserted against or incurred by such Indemnified Person as a
result of credit having been extended under this Agreement and the other Loan
Documents or in connection with Lender’s interest in any Collateral; provided,
that Borrower shall not be liable for any indemnification to such Indemnified
Person to the extent that any such suit, action, proceeding, claim, damage,
loss, liability or expense was the result of any action by such Indemnified
Person or results from such Indemnified Person’s gross negligence or willful
misconduct.  NEITHER LENDER NOR ANY OTHER INDEMNIFIED PERSON SHALL BE
RESPONSIBLE OR LIABLE TO BORROWER, ANY OTHER PERSON, ANY SUCCESSOR, ASSIGNEE, OR
THIRD PARTY BENEFICIARY OF SUCH PERSON OR ANY OTHER PERSON ASSERTING CLAIMS
DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY, OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED UNDER THE LOAN DOCUMENTS.

 

25

--------------------------------------------------------------------------------


 

ARTICLE 10

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

10.1                        Events of Default.  The occurrence of any one or
more of the following events (regardless of the reason therefore) shall
constitute an “Event of Default” hereunder:

 

(a)                     Failure to Pay Principal.  Borrower shall fail to make
any payment of principal owing with respect to the Revolving Loan or any
regularly scheduled payment of principal owing with respect to the 2010 Term
Loan when due and payable and such failure shall remain uncured for a period of
two (2) Business Days; provided that the failure to make such payment may only
be cured by paying the amount due together with interest on such amount at the
Default Rate.

 

(b)                     Failure to Pay Interest or Other Amounts Other than
Expenses.  Borrower shall fail to make any payment of interest on the Revolving
Loan, the 2010 Term Loan, or any other amount (other than expenses payable under
any Loan Document) owing with respect to the Revolving Loan, the 2010 Term Loan
or any of the other Obligations when due and payable or declared due and payable
and such failure shall remain uncured for a period of two (2) Business Days;
provided that the failure to make such payment may only be cured by paying the
amount due together with interest on such amount at the Default Rate.

 

(c)                      Failure to Pay Expenses.  Borrower shall fail to make
any payment of any expenses payable under any Loan Document, and such failure
shall have remained uncured for a period of ten (10) days after Borrower has
received notice of such failure from Lender; provided that the failure to make
such payment may only be cured by paying the amount due together with interest
on such amount at the Default Rate.

 

(d)                     Breach of Covenants or Other Provisions of This
Agreement.  Borrower shall fail or neglect to perform, keep, or observe any
other provision of this Agreement or of any of the other Loan Documents, and the
same is by its nature incapable of being cured or shall remain unremedied for a
period ending on the first to occur of twenty (20) days after Borrower shall
receive written notice of any such failure from Lender or thirty (30) days after
Borrower shall become aware thereof.  A breach by Borrower of the financial
covenants set forth in Section 8.12 are incapable of being cured.

 

(e)                      Default Under Other Indebtedness.  A default shall
occur under any other agreement, document, or instrument to which Borrower is a
party or by which Borrower or Borrower’s property is bound and such default
involves the failure to make any payment (whether of principal, interest, or
otherwise) due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise, but only after expiration of any cure
periods provided by the underlying agreement, document, or instrument) in
respect of any Indebtedness of Borrower in excess of One Hundred Thousand
Dollars ($100,000).

 

(f)                       Breach of Representation or Warranty.  Any material
representation or warranty herein or in any Loan Document or in any written
statement pursuant thereto or hereto, report, financial statement, or
certificate made or delivered to Lender by Borrower shall be untrue or
incorrect, as of the date when made or deemed made (including those made or
deemed made pursuant to Section 4.2) and the same is by its nature incapable of
being cured or shall remain unremedied for a period ending on the first to occur
of twenty (20) days after Borrower shall receive written notice of any such
failure from Lender or thirty (30) days after Borrower shall become aware
thereof.

 

(g)                      Loss of Assets.  (i) Any of the assets of Borrower
shall be attached, seized, levied upon, or subjected to a writ or distress
warrant, or come within the possession of any

 

26

--------------------------------------------------------------------------------


 

receiver, trustee, custodian, or assignee for the benefit of creditors of
Borrower and shall remain unstayed or undismissed for thirty (30) consecutive
days, (ii) any Person other than Borrower shall apply for the appointment of a
receiver, trustee or custodian for any of Borrower’s assets and such application
shall remain unstayed or undismissed for thirty (30) consecutive days, or
(iii) Borrower shall have concealed, removed, or permitted to be concealed or
removed, any part of its property, with intent to hinder, delay, or defraud its
creditors or any of them or made or suffered a transfer of any of its property
or the incurring of an obligation which may be fraudulent under any bankruptcy,
fraudulent conveyance or other similar law.

 

(h)                     Involuntary Insolvency Actions.  A case or proceeding
shall have been commenced against Borrower in a court having competent
jurisdiction seeking a decree or order (i) under the Bankruptcy Code, or any
other applicable federal, state, or foreign bankruptcy or other similar law,
(ii) appointing a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) of Borrower or of any substantial part of its
properties, or (iii) ordering the winding-up or liquidation of the affairs of
Borrower and such case or proceeding shall remain undismissed or unstayed for
thirty (30) consecutive days or such court shall enter a decree or order
granting the relief sought in such case or proceeding.

 

(i)                         Voluntary Insolvency Actions.  Borrower shall
(i) file a petition seeking relief under the Bankruptcy Code, or any other
applicable federal, state or foreign bankruptcy or other similar law,
(ii) consent to the institution of proceedings thereunder or to the filing of
any such petition or to the appointment of or taking possession by a custodian,
receiver, liquidator, assignee, trustee, or sequestrator (or similar official)
of Borrower or of any substantial part of its properties, (iii) fail generally
to pay its debts as such debts become due, or (iv) take any corporate action in
furtherance of any such action.

 

(j)                        Judgments.  Final judgment or judgments for the
payment of money in excess of Fifty Thousand Dollars ($50,000) in the aggregate
shall be rendered against Borrower and the same shall not be (i) fully covered
by insurance, or (ii) vacated, stayed, bonded, paid, or discharged for a period
of thirty (30) days.

 

(k)                     Material Adverse Effect.  There shall occur any event or
circumstance that constitutes a Material Adverse Effect.

 

10.2                        Acceleration; Remedies.

 

(a)                                 Automatic Acceleration; Exercise of
Remedies.  If an Event of Default shall occur and be continuing: (i) all
Obligations and any indebtedness of Borrower under any of the Loan Documents,
any term thereof to the contrary notwithstanding, shall at Lender’s option and
without notice be accelerated and become immediately due and payable without
presentment, demand, protest, or notice of dishonor, all of which are hereby
expressly waived by Borrower; and (ii) the obligation, if any, of Lender to make
further Revolving Advances shall immediately cease and terminate.  Lender shall
have all rights, powers, and remedies available under each of the Loan
Documents, including the right to resort to any or all Collateral for any
Obligations and to exercise any or all of the rights of a beneficiary or secured
party with respect to the Collateral pursuant to applicable law.  All rights,
powers and remedies of Lender in connection with each of the Loan Documents
(x) may be exercised at any time and from time to time after the occurrence and
during the continuation of an Event of Default, (y) are cumulative and not
exclusive, and (z) shall be in addition to any other rights, powers or remedies
provided by law or equity.    Without limiting the foregoing, Lender may, as
provided in the Farm Credit

 

27

--------------------------------------------------------------------------------


 

Act of 1971, as amended, retire and cancel all or any portion of Borrower’s
stock or other equities in Lender and apply the proceeds thereof to the
Obligations.  In addition, Lender may hold, set off, sell, and/or apply against
Borrower’s indebtedness any and all cash, accounts, securities, instruments,
documents, or other property in Lender’s possession or under its control.

 

(b)                       Payments to Third Parties.  At its sole discretion and
without any obligation to do so, Lender may pay any amount to any Person as
Lender deems reasonably necessary to preserve the value of, avoid loss of or
damage to, or prevent foreclosure, sale, or forfeiture of any of the Collateral,
including bidding at or redeeming from any sale of Collateral. Any amounts paid
or expended by Lender in connection herewith shall constitute Obligations which
shall be payable on demand and which shall bear interest at the Default Rate
from the date paid by Lender.

 

(c)                        Appointment of Receiver.  After the occurrence of an
Event of Default, Lender may (but shall not be obligated to) seek to obtain the
appointment of a receiver who shall be vested with any and all such powers and
rights as Lender may request of the court, including the right (i) to sell the
Collateral at one or more private or public sales, (ii) to undertake
cultivation, harvest, purchasing, processing, sales, collections, or other work
in connection with any Collateral (or any portion thereof) in accordance with
this Agreement and the other Loan Documents (or any other plan of cultivation,
harvest, processing, preservation or maintenance approved by Lender and the
receiver or the court), and (iii) to exercise any or all such rights, powers or
privileges as Borrower or Lender might exercise on its own behalf.

 

10.3                        Distribution and Application of Amounts Received
After an Event of Default.  Any amounts received by Lender on account of the
Obligations after an Event of Default, whether from voluntary payment by
Borrower, from a foreclosure sale, or from some other source shall be
distributed against such portions of the Obligations and in such order as
Lender, in its sole discretion, shall determine.  Borrower irrevocably waives
the right to direct the application of any and all payments at any time or times
hereafter received by Lender from or on behalf of Borrower, and Borrower
irrevocably agrees that Lender shall have the continuing exclusive right to
apply any and all such payments against the then due and payable Obligations of
Borrower as Lender may deem advisable.

 

10.4                        Waivers by Borrower.  Except as otherwise provided
for in this Agreement, Borrower waives (i) presentment, demand and protest and
notice of presentment, dishonor, notice of intent to accelerate, notice of
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension, or renewal of any or all commercial paper, accounts,
contract rights, documents, instruments, chattel paper and guaranties at any
time held by Lender on which Borrower may in any way be liable and hereby
ratifies and confirms whatever Lender may do in this regard, (ii) all rights to
notice and a hearing prior to Lender’s taking possession or control of, or to
Lender’s replevy, attachment or levy upon, the Collateral or any bond or
security which might be required by any court prior to allowing Lender to
exercise any of its remedies, and (iii) the benefit of all valuation, appraisal
and exemption laws.

 

ARTICLE 11

MISCELLANEOUS

 

11.1                        Successors and Assigns.  This Agreement and the
other Loan Documents shall be binding on and shall inure to the benefit of
Borrower and Lender and their respective successors and assigns, except as
otherwise provided herein or therein.  Borrower may not assign, transfer,

 

28

--------------------------------------------------------------------------------


 

hypothecate, or otherwise convey its rights, benefits, obligations, or duties
hereunder or thereunder without the prior express written consent of Lender. 
Any purported assignment, transfer, hypothecation, or other conveyance by
Borrower without the prior express written consent of all of Lender shall be
void.  Lender may sell, assign, transfer, grant a participation in, or otherwise
dispose of all or any portion of its interest in this Agreement at any time
without consent of Borrower.  In connection therewith, Lender shall be entitled
to provide to any assignee or participant or prospective assignee or participant
such information pertaining to Borrower as Lender may deem appropriate or such
assignee or participant or prospective assignee or participant may request;
provided, that such assignee or participant or prospective assignee or
participant shall agree (a) to treat in confidence such information, and (b) not
to make use of such information for purposes of transactions other than
contemplated by such assignment or participation.

 

11.2                        Complete Agreement; Modification of Agreement;
Consents and Waivers.  The Loan Documents constitute the complete agreement
between the parties with respect to the subject matter hereof and may not be
modified, altered, or amended except by an agreement in writing executed by
Borrower and Lender.  No amendment or waiver of any provision of this Agreement
or any Loan Document, nor consent to any departure by Borrower therefrom, shall
in any event be effective unless the same shall be in writing and executed by
Lender.

 

11.3                        Fees and Expenses.  Borrower shall reimburse Lender
for all reasonable fees, costs, and expenses incurred in connection with:
(a) the preparation and negotiation of the Loan Documents (including the
reasonable fees and expenses of internal counsel, and appraisers and
consultants, retained in connection with the Loan Documents and the transactions
contemplated thereby and advice in connection therewith); (b) any amendment,
modification, or waiver of, or consent with respect to, any of the Loan
Documents; (c) any advice in connection with the administration of the Revolving
Loan, the 2010 Term Loan, this Agreement, any Loan Document, or the Collateral;
(d) any litigation, contest, dispute, suit, proceeding, or action (whether
instituted by Lender, Borrower or any other Person) in any way relating to the
Collateral, any of the Loan Documents or any other agreements to be executed or
delivered in connection therewith or herewith, including any litigation,
contest, dispute, suit, case, proceeding or action, and any appeal or review
thereof, in connection with a case commenced by or against Borrower or any other
Person that may be obligated to Lender by virtue of this Agreement, or the other
Loan Documents, under the Bankruptcy Code, or any other applicable federal,
state or foreign bankruptcy or other similar law (including the seeking of
relief from the automatic stay or proposal of opposition to a plan of
reorganization); (e) any attempt to enforce any rights of Lender against
Borrower or any other Person that may be obligated to Lender by virtue of any of
the Loan Documents; or (f) any attempt to (i) monitor the Revolving Loan, 2010
Term Loan, (ii) evaluate, observe, assess Borrower or its affairs, and
(iii) verify, protect, evaluate, assess, appraise, collect, sell, liquidate or
otherwise dispose of the Collateral, including and field inspections; then, in
any such event, the reasonable attorneys’ and other professional and service
providers’ fees (including internally-allocated costs of in-house counsel)
arising from such services, including those of any appellate proceedings, and
all expenses, costs, charges, and other fees incurred by such counsel and others
in any way or respect arising in connection with or relating to any of the
events or actions described in this Section 11.3, shall be payable, on demand,
by Borrower to Lender and shall be additional Obligations secured under this
Agreement and the other Loan Documents by all of the Collateral.

 

29

--------------------------------------------------------------------------------


 

11.4                        Access.  Borrower shall provide access to Lender,
exercisable as frequently as Lender reasonably determines to be appropriate,
upon reasonable advance notice (unless an Event of Default shall have occurred
and be continuing, in which event no notice shall be required and Lender shall
have access at any and all times), during normal business hours (or at such
other times as may reasonably be requested by Lender), to inspect the properties
and facilities of Borrower and to inspect, audit, and make extracts from all of
Borrower’s records, files, and books of account and Borrower shall make such
items available to Lender.

 

11.5                        No Waiver by Lender.  Lender’s failure, at any time
or times, to require strict performance by Borrower of any provision of this
Agreement and any of the other Loan Documents shall not waive, affect, or
diminish any right of Lender thereafter to demand strict compliance and
performance therewith.  Any suspension or waiver by Lender of an Event of
Default by Borrower under the Loan Documents shall not suspend, waive, or affect
any other Event of Default by Borrower under this Agreement and any of the other
Loan Documents whether the same is prior or subsequent thereto and whether of
the same or of a different type.  None of the undertakings, agreements,
warranties, covenants, and representations of Borrower contained in this
Agreement or any of the other Loan Documents and no Default or Event of Default
by Borrower under this Agreement and no defaults by Borrower under any of the
other Loan Documents shall be deemed to have been suspended or waived by Lender,
unless such suspension or waiver is by an instrument in writing signed by an
officer of Lender, and directed to Borrower specifying such suspension or
waiver.

 

11.6                        Severability.  Wherever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement.

 

11.7                        Parties.  This Agreement and the other Loan
Documents shall be binding upon, and inure to the benefit of, the successors of
Borrower, Lender and the assigns, transferees and endorsees of Lender.

 

11.8                        GOVERNING LAW.   EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND
PERFORMED IN SUCH STATE, WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING
CONFLICT OF LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. 
BORROWER HEREBY CONSENTS AND AGREES THAT THE SUPERIOR COURTS OF SAN FRANCISCO
COUNTY, CALIFORNIA, OR, AT LENDER’S OPTION, THE UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF CALIFORNIA, SHALL HAVE NON-EXCLUSIVE JURISDICTION TO
HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN BORROWER AND LENDER PERTAINING
TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT. 
BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND BORROWER HEREBY WAIVES ANY
OBJECTION WHICH BORROWER MAY 

 

30

--------------------------------------------------------------------------------


 

HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON
CONVENIENS AND HEREBY CONSENTS TO THE GRANTING FOR SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  BORROWER HEREBY WAIVES PERSONAL
SERVICE OF THE SUMMONS, COMPLAINT, AND OTHER PROCESS ISSUED IN ANY SUCH ACTION
OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS
SET FORTH IN SECTION 11.9 OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE
DEEMED COMPLETED UPON THE EARLIER OF BORROWER’S ACTUAL RECEIPT THEREOF OR THREE
(3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.  NOTHING IN
THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE LENDER FROM BRINGING SUIT
OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION.

 

11.9                        Notices.  Except as otherwise provided herein,
whenever it is provided herein that any notice, demand, request, consent,
approval, declaration, or other communication shall or may be given or delivered
to or served upon any of the parties by another, or whenever any of the parties
desires to give or deliver or serve upon another any communication with respect
to this Agreement, each such notice, demand, request, consent, approval,
declaration, or other communication shall be in writing, shall be addressed to
the addresses set forth below, or such other or additional address as the
parties may notify each other of in writing, and shall be deemed to have been
sent, delivered, or given and received upon the earlier of:  (a) if by facsimile
or other electronic means, upon transmission if transmission occurs between
8:00 a.m. and 5:00 p.m. on any Business Day; (b) if by Federal Express or other
overnight or one-day mail or delivery service, on the next Business Day
following deposit with such delivery service; (c) if by personal delivery, upon
completion of delivery; or (d) if by mail, three (3) Business Days after deposit
in the U.S. Mail, first class, postage prepaid :

 

(a)                                 If to Lender, at:

 

American AgCredit, PCA

5560 South Broadway

Eureka, California 95503

Attention: Account Officer — ML Macadamia Orchards

Facsimile:  (707) 442-1268

 

American AgCredit, ACA

200 Concourse Boulevard

Santa Rosa, California 95403

Attention: Account Officer — ML Macadamia Orchards

Facsimile:  (707) 521-3575

Email: moneydesk@agloan.com

 

(b)                                 If to Borrower, at:

 

ML Macadamia Orchards, L.P.

ML Resources, Inc.

26-238 Hawaii Belt Road

Hilo, Hawaii 96720

Attention: Mr. Dennis J. Simonis

Facsimile: (808) 969-8152

Email: Dsimonis@MLNut.com

 

31

--------------------------------------------------------------------------------


 

or at such other address as may be substituted by notice given as herein
provided.  The giving of any notice required hereunder may be waived in writing
by the party entitled to receive such notice.  Failure or delay in delivering
copies of any notice, demand, request, consent, approval, declaration, or other
communication to the persons designated above to receive copies shall in no way
adversely affect the effectiveness of such notice, demand, request, consent,
approval, declaration, or other communication.

 

11.10                 Survival.  The representations and warranties of Borrower
in this Agreement shall survive the execution, delivery and acceptance hereof by
the parties hereto and the closing of the transactions described herein or
related hereto.

 

11.11                 Section Titles.  The Section titles and Table of Contents
contained in this Agreement are and shall be without substantive meaning or
content of any kind whatsoever and are not a part of the agreement between the
parties hereto.

 

11.12                 Counterparts.  This Agreement may be executed in any
number of separate counterparts, each of which shall be deemed an original, but
all such counterparts together shall constitute one and the same instrument.

 

11.13                 Performance Always Due on Business Day.  To the extent
that any date under this Agreement is not a Business Day, then the payment or
performance due on such day shall be due on the next Business Day.

 

11.14                 MUTUAL WAIVER OF JURY TRIAL.  BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY
RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE
STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES
DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE
LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE
JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHTS OR REMEDIES UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.

 

11.15                 Time of the Essence.  Time is of the essence in every
provision of this Agreement.

 

11.16                 No Third Party Beneficiaries.  This Agreement is made and
entered into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other Person shall be a
third party beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any other Loan Document.

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.

 

 

ML MACADAMIA ORCHARDS, L.P., a Delaware limited partnership

 

 

 

 

 

 

 

By:

ML RESOURCES, INC., a Hawaii corporation, its managing general partner

 

 

 

 

 

By:

/s/ Dennis J. Simonis

 

 

Name:

Dennis J. Simonis

 

 

Title:

President

 

 

 

 

 

ML RESOURCES, INC., a Hawaii corporation,

 

 

 

 

 

 

 

By:

/s/ Dennis J. Simonis

 

Name:

Dennis J. Simonis

 

Title:

President

 

 

 

 

 

 

 

AMERICAN AGCREDIT, PCA

 

 

 

 

 

 

 

By:

/s/ Vern Zander

 

Name:

Vern Zander

 

Title:

Vice President

 

33

--------------------------------------------------------------------------------